DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species C, shown in figures 11-14, in the reply filed on 11/17/2020 is acknowledged. Applicant indicated that claims 1-2, 5-9 and 11-20 read on the elected species C. The Office respectfully disagrees for at least the following reasons:
Claim 2 is drawn to species A and B (shown in figs 1-10) because it recites struts and a foot bed which are not shown in the embodiment of the invention illustrated in figures 11-14 (i.e. elected species C). 
Claims 5 and 8 are also drawn to species A and B because claim 5 recites a first lever arm and claim 8 recites protrusions which are elements that are not in the embodiment of the invention illustrated in figures 11-14 (i.e. elected species C). 
Claim 9 is drawn to species A shown in figure 1 because it recites a strap that is adjustable to transmit radially inward force on the engagement area over 360 degrees of the circumference, which is not shown in the embodiment of the invention illustrated in figures 11-14 (i.e. elected species C).    
Claim 11 is drawn to species A and B because it recites a longitudinally extending connection portion which is not shown in the embodiment of the invention illustrated in figures 11-14 (i.e. elected species C).

Claim 15 is drawn to species A and B because it recites protrusions which are not shown in the embodiment of the invention illustrated in figures 11-14 (i.e. elected species C).
Claim 16 is drawn to species A shown in figures 1-9 because it recites elements such as flexible engagement wings and an adjustable strap which are elements that are not shown in the embodiment of the invention illustrated in figures 11-14 (i.e. elected species C).
Thus, claims 2, 5, 8-9, 11-13 and 15-16 along with claims 3-4 and 10 (identified by applicant) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claims 1, 7, 14, 17, 19 and 20 are objected to because of the following informalities requiring appropriate correction:
In claim 1, line 5: “the foot” should be “a foot” and “the calf” should be “a calf”.
	In claim 7, line 3: “the engagement” should be “an engagement”.
In claim 7, line 3: “bracing” should be “brace”.
In claim 7, line 4: “the gait cycle” should be “a gait cycle”.
In claim 14, line 4: “the opposing surface” should be “an opposing surface” and “the cast” should be “the brace device”.
In claim 17, line 2: “comprising” should be “comprises”.

In claim 19, line 1: “the distal end” should be “a distal end”.
In claim 19, lines 2 and 3: “the collar” should be “the collar assembly” (2 separate revisions).
In claim 20, line 3: “the walker” should be “the CAM walker”.
In claim 20, lines 6 and 10: “the collar” should be “the collar assembly” (2 separate revisions).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 14 and 18-19 are rejected under 35 U.S.C. 102(a) as being anticipated by Bell et al (US 5400529).
claim 1, Bell discloses a CAM walker suitable for use with a brace device on a lower extremity (shoe 10 which includes brace member 50 as shown in fig 2; configured as an “ankle-supporting” shoe (abstract) and thus is suitable for use on a foot which is a lower extremity), the CAM walker comprising:
a frame (brace member 50 provided within boot upper 62; fig 2; shown in phantom in fig 4) configured to control ankle movement of a lower extremity received thereon (brace member 50 in boot upper 62 includes lateral and medial struts 56 and 60 as shown in fig 2 which will restrict ankle movement), the frame having distal and proximal ends adapted to operatively engage portions of the foot and the calf (as shown in fig 2 member 50 within boot upper 62 includes distal/proximal ends – one end is located at base portion 52 which is expected to engage the foot during use based on the position of this element at the sole of the shoe structure and the other end located at the uppermost tips of struts 56 and 60 which are located within ankle portion 68 of boot upper 62 as shown in fig 4 and are expected to engage the calf during use based on the location of the top of these elements at the top of the ankle portion 68 of boot upper 62 as shown in phantom in fig 4), respectively; and
a collar assembly (collar 106; figs 1-6; col 8 line 50-col 10 line 13) configured to be selectively fittable to, and manually separable from, the proximal end of the frame (releasably attached to upper rim or cuff 118 of ankle portion 68 – col 9 lines 5-7; fig 6);
wherein the collar assembly (106) has an engagement area (wall portion 114; fig 3) oriented and configured when fitted to the proximal end of the frame (as shown in fig 6), to engage an opposing surface of the brace device when worn on the lower extremity and when received on the frame (wall portion 114 includes Velcro 116 that extends about the outer 
	With respect to claim 6, Bell discloses the invention as claimed (see rejection of claim 1) and Bell also discloses that the engagement area (114) of the collar assembly (106) is adapted to engage opposing brace surfaces extending in a circumference defining a circumferential surface area (wall portion 114 extends along the entire lower periphery of collar 106 as shown in fig 3 and includes velcro 116 which engages Velcro 120 on ankle portion 68 as shown in fig 6; Velcro 120 on ankle portion 68 extends circumferentially about the upper peripheral edge of ankle portion 68 as shown in fig 4 and thus defines a circumferential surface area where wall 114 engages surfaces on the rear and opposing left and right sides of ankle portion 68 of boot upper 62), and is sized to engage at least 40% of the circumferential surface area of the opposing surface of the brace device when received therein (Velcro 116 is provided along the entire wall 114 and velcro 120 is provided along the entire upper peripheral edge of ankle portion 68 as shown in fig 4 – thus these cooperating fasteners are interpreted as engaging one another along the entire upper surface (i.e. 100%) of boot upper 62).
With respect to claim 7, Bell discloses the invention as claimed (see rejection of claim 1) and Bell also discloses that the collar assembly (106) further comprises a collar closure system having portions transmitting radially inward force on the engagement area of the collar assembly sufficient to substantially maintain the engagement of the bracing device by the engagement area (strap 138 is extensible about collar 106 and collar 106 is tightened about 
With respect to claim 14, Bell discloses the invention as claimed (see rejection of claim 1) and Bell also discloses that the CAM walker is suitable for use with a brace device selected from the group consisting of a cast (boot upper 62 includes an inflatable bladder 78 as shown in fig 7; col 7 lines 1-3; this structure is interpreted as being an “air cast”) wherein the engagement area (114) is oriented and configured, when fitted to the proximal end of the frame (shown in fig 6), to engage the opposing surface of the cast (as shown in fig 6, the velcro 116 on wall portion 114 engages Velcro 120 on ankle portion 68 of boot upper 62 which includes the inflatable bladder member 78 as discussed in col 7 lines 1-3; thus the wall portion 114 engages the boot upper 62 including inflatable member 78) when worn on the lower extremity and received on the frame (brace member 50 is interpreted as being received within boot upper 62 during use; the shoe is worn on the foot during use to provide ankle support - col 5 line 8 and lines 29-30; the foot of a user is a lower extremity).
With respect to claim 18, Bell discloses the invention as claimed (see rejection of claim 1) and Bell also discloses that the proximal end of the frame (ankle portion 68 of boot upper 62 shown in figs 2, 4 and 6) comprises a proximal edge (upper peripheral edge of ankle portion 68 of boot upper 62 shown in figs 2, 4 and 6) and the collar assembly (106) comprises a distally 
With respect to claim 19, Bell discloses the invention as claimed (see rejection of claim 18) and Bell also discloses that the proximal end of the frame (ankle portion 68 of boot upper 62 shown in figs 2, 4 and 6) and the distal end of the collar (lower portion of collar 106 which includes wall 114 and strap 122 as shown in fig 6) include one or the other of mating male and female portions configured to resist proximal movement of the collar relative to the frame when mated (cooperating Velcro fasteners 116/120 on wall 114 as shown in fig 6; Velcro is a hook and loop type fastener – hook elements are received within the cooperating loop elements and thus the hooks are interpreted as being the male portion of the fastener and the loop elements are interpreted as being the female portion of the fastener; strap 122 is attached via a snap connector 132 inserted into corresponding receiving member 134 – fig 6; snap connectors include a projection on one part that is received within a depression in a cooperating second part and thus are interpreted as including male and female portions; connection between the fasteners is interpreted as securing the collar 106 in place which will prevent proximal movement relative to boot upper 62 when these elements are coupled).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (US 5400529) in view of Ingimundarson et al (US 2009/0287128).
With respect to claim 17, Bell discloses the invention as claimed (see rejection of claim 1) and Bell also discloses that the frame (boot upper 62 including brace member 50) comprises posterior and anterior portions (as shown in figures 1-2), and further comprising:
an anterior ankle-foot orthosis (tongue member 76; located on the anterior portion of boot upper 62 as shown in fig 2) configured to be selectively fittable to, and manually separable from, the anterior portion of the frame (shown in fig 1 fitted to boot upper 62 but is also 
Bell does not, however, disclose that the anterior ankle-foot orthosis comprises a longitudinally extending stay and at least one pair of transversely extending fingers; and wherein the transversely extending fingers comprise finger engagement areas; and wherein the proximal end of the frame comprises engagement portions located to oppose the finger engagement areas when the anterior ankle-foot orthosis is fitted to the frame.
Ingimundarson, however, teaches an orthopedic device comprising a walker 1000 which includes a frame (shell 1006; fig 1) and an anterior ankle-foot orthosis (dorsal shell 1004 provided on the anterior portion of the walker as shown in fig 1) comprising a longitudinally extending stay (walker 1000 includes semi-rigid or substantially rigid shell elements – para [0092]; shell 1004 is interpreted as being a “stay” because it is rigid; as shown in fig 1, shell 1004 is oriented in a direction that is expected to extend longitudinally along the leg during use) and at least one pair of transversely extending fingers (wing portions 1010; fig 1; para [0098]; wing portions 1010 wrap around the leg to enclose and support the leg – para [0098]); and wherein the transversely extending fingers (1010) comprise finger engagement areas (cables 1032; fig 1-4); and wherein the proximal end of the frame (upper portion of shell 1006; fig 1) comprises engagement portions located to oppose the finger engagement areas when the anterior ankle-foot orthosis is fitted to the frame (shell 1006 includes retainers 1034 as shown in figures 2-4 where cables 1032 are coupled to retainer 1034 to couple shell 1004 to shell 1006 as shown in figures 1-4). It would have been obvious to one having ordinary skill in the art, .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (US 5400529).
With respect to claim 20, Bell discloses the invention as claimed (see rejection of claim 19) and Bell also discloses that the female portion (part of snap fastener which includes a depression; connector receiving member 134 includes the depression as shown in figs 1, 2 and 4) comprises an aperture (depression in the fastener part) located on the proximal end of the frame (connector receiving member 134 is located on the proximal end of the frame because it is located on the top of ankle portion 68 of boot upper 62 as shown in figs 1-2 and 4), and configured to receive digits of the wearer of the walker therein (it is inherent that a user can place their fingers in the depression in a snap fastener such as to determine the location of the depression for insertion of the projection on the cooperating part);
wherein the male portion (part of snap fastener which includes a projection; snap connector 132 is shown having a projection in fig 3) comprises a tab (projection on the 
wherein, when the collar is selectively fitted to the proximal end of the frame (as shown in fig 6), the aperture and the tab are located relative to each other to selectively extend the tab through the aperture (cooperating snap fastener parts 132 and 134 are shown in an interlocking configuration in fig 6); and
wherein the tab (projection on snap fastener part 132) has a tab surface (inherent structural feature) positionable to oppose a tab engagement area (projection on snap fastener 132 is positioned opposite to cooperating part 134 and engages with the depression in fastener part 134); and wherein the tab surface and the tab engagement area are releasably secured relative to each other (snap fasteners have cooperating parts that inherently can be attached and detached from each other repeatedly to thereby provide releasable securement to one another).
Bell does not, however disclose that the aperture is located on the posterior portion of the proximal end of the frame or that the tab engagement area is on an outer surface of the collar. It would have been obvious, however, to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Bell to reposition the aperture so that it is located on the posterior portion of the proximal end of the frame and reposition the tab engagement area so that it is located on an outer surface of the collar since rearranging parts of an invention involves only routine skill in the art.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786